
	
		II
		112th CONGRESS
		2d Session
		S. 3703
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the ability of consumers to control their
		  digital data usage, promote Internet use, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Data Cap Integrity Act of
			 2012.
		2.Truth-in-labeling
			 requirementsIt is the sense
			 of Congress that the Federal Communications Commission should continue its work
			 to ensure that consumers of Internet services are clearly and consistently
			 provided information that describes the services they are purchasing,
			 including—
			(1)the cost of the
			 services they are purchasing;
			(2)the rate of the
			 upload and download speed that the consumer is paying for;
			(3)service limits
			 the Internet service provider establishes for purposes of network management,
			 including bandwidth throttling or rate limiting;
			(4)contract term;
			 and
			(5)legal and privacy
			 policies.
			3.Managing
			 broadband congestion
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Commission means the Federal Communications Commission;
				(2)the term
			 covered Internet service provider means an Internet service
			 provider that imposes a data cap on consumers of the provider; and
				(3)the term
			 data cap means—
					(A)a limit on the
			 amount of bits a consumer of an Internet service provider may download or
			 upload during a period of time specified by the Internet service provider;
			 or
					(B)a fee-based
			 structure with the purpose of limiting the bits a consumer of an Internet
			 service provider may download or upload during a period of time specified by
			 the Internet service provider.
					(b)Certification
			 of internet service providers
				(1)In
			 generalAn Internet service provider may not impose a data cap on
			 the consumers of the provider unless the provider is certified by the
			 Commission under paragraph (2).
				(2)Certification
			 by commission
					(A)Accuracy in
			 measurement
						(i)In
			 generalThe Commission shall consult with the National Institute
			 of Standards and Technology and other experts, including those in the private
			 sector, to establish standards to which an Internet service provider shall
			 adhere in order to accurately measure household data usage of consumers of the
			 provider and such standards must apply to the—
							(I)hardware devices
			 used in homes of consumers and throughout the network of the Internet service
			 provider to measure data usage; and
							(II)the mechanism,
			 including firmware and software, used by the Internet service provider to
			 measure data usage.
							(ii)Public
			 commentPrior to finalizing the standards required under clause
			 (i), the Commission shall allow for, and take into consideration, public
			 comment on proposed standards.
						(B)Smart data caps
			 instead of dumb onesThe Commission shall evaluate a data cap
			 proposed by an Internet service provider to determine whether the data cap
			 functions to reasonably limit network congestion in a manner that does not
			 unnecessarily discourage use of the Internet.
					(C)CertificationThe
			 Commission shall provide certification to an Internet service provider, if the
			 Commission determines that—
						(i)the
			 Internet service provider is accurately measuring household data usage
			 consistent with the standards established under subparagraph (A); and
						(ii)the data cap
			 proposed by the Internet service provider functions to reasonably limit network
			 congestion without unnecessarily restricting Internet use.
						(c)Discrimination
			 of contentA covered Internet service provider may not, for
			 purposes of measuring data usage or otherwise, provide preferential treatment
			 of data that is based on the source or the content of the data.
			(d)Consumer
			 control of data usage
				(1)In
			 generalA covered Internet service provider shall, upon the first
			 day of Internet service provided to a consumer, identify commercially available
			 tools that allow the consumer to—
					(A)monitor, in real
			 time to the extent feasible, the amount of bits that the consumer has uploaded
			 or downloaded, and the relationship such information has to the terms of the
			 data cap of the Internet service provider; and
					(B)control uploads
			 and downloads on all wireline and wireless devices that have access to the
			 Internet service network of the consumer.
					(2)Provision of
			 toolsIf any of the tools described in paragraph (1) are not
			 commercially available, the Internet service provider shall provide such tools
			 to the consumer on the first day that Internet service is provided to the
			 consumer.
				(e)Enforcement
				(1)In
			 generalThe Commission shall—
					(A)establish a
			 procedure to enable individuals to file a complaint with the Commission
			 relating to an Internet service provider and whether the provider is accurately
			 measuring data use in relation to a data cap; and
					(B)promptly
			 investigate any complaint filed in accordance with the procedure established
			 under subparagraph (A).
					(2)Authority to
			 impose civil penalty
					(A)In
			 generalThe Commission may impose a civil penalty on an Internet
			 service provider that inaccurately measures data use in relation to a data cap
			 that is inconsistent with the standards established under subsection
			 (b)(2)(A).
					(B)Establishment
			 of fundThere is established in the Treasury of the United States
			 a fund to be known as the Data Cap Integrity Fund (referred to
			 in this paragraph as the Fund).
					(C)DepositsNotwithstanding
			 section 3302 of title 31, United States Code, or any other law regarding the
			 crediting of money received for the Government, there shall be deposited in the
			 Fund any civil penalty collected by the Commission under subparagraph
			 (A).
					(D)Expenditures
			 from FundAmounts in the Fund shall be available to the
			 Commission to make payments to any individual who has filed a complaint in
			 accordance with the procedure established under paragraph (1)(A) in order to
			 make the individual financially whole as a result of an inaccurate measurement
			 of data use by an Internet service provider.
					(E)Excess
			 amountsEffective on September 30, 2013, and each year
			 thereafter, all unobligated balances in excess of $5,000,000 shall be
			 transferred to the General Fund of the Treasury for the purpose of deficit
			 reduction.
					(f)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Commission shall
			 promulgate regulations to implement this section.
			
